Title: To John Adams from William Cunningham, 22 October 1808
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburgh, Oct. 22d. 1808

Anxious as I am for the due appreciation by the publick of the merits of Mr. J.Q.A. the invaluable testimonial of President Washington, contained in your Letter of the 15. inst. could scarcely have been more gratifying to yourself than it is pleasing to me. I perceive, with much satisfaction, that the most essential parts of it may go into circulation without the least hazard to your repose—to that extent I shall not consider myself interdicted in its use by the obligations I owe to the confidence you have reposed in me—I am happy in the thought, that it has been too deliberately reposed to suffer your peace to be disturbed by any fear of my indiscretion.
I am deeply sensible to your kindness in making me acquainted with many of the reasons for the Dismission of Mr. Pickering. What you have disclosed shall be inviolably kept. If by the expression—“But I am not yet to reveal the whole mystery.” I am to understand your fixed resolution to make, at present, no farther development, I beg that I may not be suspected of attempting to change it, nor of even entertaining a curiosity to know its reasons—I will only entreat to be initiated into the whole mystery when you may deem it to be proper. But if the disclosure is too interesting to be made but on engagements of fidelity made with more than common solemnity, you may, Dear Sir, consider such an engagement as conditional to a farther communication.
With affection and respect, / I am, Dear Sir, / Your Friend & Servant,
Wm. Cunningham, jun.